UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1603



BIRIKTY KEBEDE KEFLU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-317-936)


Submitted:   November 20, 2006            Decided:   February 6, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM LAW GROUP, PLLC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Ian R. Conner, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Birikty Kebede Keflu, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order dismissing her appeal from the immigration judge’s order

denying her applications for asylum, withholding of removal and

withholding under the Convention Against Torture (“CAT”).    Keflu

claims she is eligible for asylum and the immigration judge’s

decision was not supported by the evidence.*   We deny the petition

for review.

           The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.     8 U.S.C.

§ 1158(a) (2000).   The INA defines a refugee as a person unwilling

or unable to return to her native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A) (2000). “Persecution involves

the infliction or threat of death, torture, or injury to one’s

person or freedom, on account of one of the enumerated grounds

. . . .”      Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted). An applicant can

establish refugee status based on past persecution in her native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)



     *
      Keflu does not challenge the denial of withholding of removal
or withholding under the CAT.

                               - 2 -
(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear     of   persecution     on    a   protected   ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).

            An   applicant     has    the    burden    of   demonstrating    her

eligibility for asylum.       8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                        A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.     INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                 This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

            We find Keflu failed to show she was persecuted on

account of a protected ground or because of an imputed political

opinion.    We further find the evidence was not so compelling as to

warrant a different result.          Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                      - 3 -